



COURT OF APPEAL FOR ONTARIO

CITATION: Travelbrands Inc. v. Bramalea
    Travel Centre Inc., 2019 ONCA 404

DATE: 20190515

DOCKET: C65973

Feldman, Paciocco and Fairburn JJ.A.

BETWEEN

Travelbrands Inc.

Plaintiff

(Respondent)

and

Bramalea Travel Centre Inc.

Defendant

(Appellant)

Edwin Upenieks and Angela Kwok, for the appellant

Doug Bourassa, for the respondent

Heard and released orally: May 13, 2019

On appeal from the judgment of Justice Lederer of the
    Superior Court of Justice, dated September 11, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the summary judgment granted in favour of the
    respondent. The appellant submits that the motion judge erred by deciding the
    case on summary judgment when the record was deficient.

[2]

We do not agree. The motion judges comment about the record before him
    related to the failure to put case law on the nature of the relationship
    between the parties before the court. However, he was able to analyze the legal
    relationship based on the evidentiary record.

[3]

The appellants position on the legal issue was that Bramalea acted only
    as a middle man between customers and Travelbrands Inc. as the seller of the
    travel products. In our view the motion judge did not err in rejecting that
    submission and finding that Bramalea was the purchaser of the products on
    behalf of its customers and that Travelbrands was the seller. On that basis
    Bramalea is responsible for the invoices sent to it by Travelbrands.

[4]

The appeal is therefore dismissed with costs of $9,000 inclusive of
    disbursements and HST.


